Citation Nr: 0917796	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for skin disorder, to 
include as secondary to herbicides.

2.	Entitlement to an evaluation in excess of 20 percent for 
type II diabetes mellitus.

3.	Entitlement to an effective date prior to September 7, 
1999, for the award of service connection for post-
traumatic stress disorder (PTSD).

4.	Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

5.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a February 
2009 hearing conducted via videoconference.  A transcript of 
the hearing is of record.

This case was brought before the Board in November 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a Board hearing.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	At the February 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to service 
connection for a skin disorder.

2.	At the February 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to an 
evaluation in excess of 20 percent for type II diabetes 
mellitus.

3.	A claim for service connection for PTSD was received on 
March 7, 1996, but no earlier.

4.	The competent evidence of record demonstrates that the 
Veteran's PTSD renders him unable to obtain or retain 
substantially gainful employment throughout the appeal.

5.	The Veteran is in receipt of an overall 100 percent 
schedular disability evaluation for his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a skin disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
evaluation in excess of 20 percent for type II diabetes 
mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

3.	The criteria for an effective date of March 7, 1996, and 
no earlier, for a grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

4.	The criteria for an initial evaluation of 100 percent for 
PTSD throughout the appeal have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

5.	As the Veteran is in receipt of a 100 percent schedular 
disability evaluation, the issue of TDIU has been rendered 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) 
(2008); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of service connection for a skin disorder and an 
increased evaluation for type II diabetes mellitus and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

I.	Earlier Effective Date

The Veteran seeks an effective date earlier than September 7, 
1999, for the grant of the award of service connection for 
PTSD.  Under governing law, the effective date for a grant of 
compensation, to include direct service connection, will be 
the day following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).  Otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  Id.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  
38 C.F.R. § 3.400(a) (2008).

A review of the evidence of record reflects that the Veteran 
filed a claim for service connection for post-traumatic 
stress disorder that was received by the RO on March 7, 1996.  
Initially, the Board observes the Veteran's claim was denied 
service connection for PTSD by a May 1996 rating decision, 
and the Veteran did not appeal this decision.  However, 
following a September 1999 claim to reopen, additional 
service department personnel records were obtained, and 
service connection for PTSD was subsequently granted.  At any 
time after a decision is issued, if VA receives or associates 
with the claims file official service department records that 
had not been associated with the claims file when the claim 
was first considered, VA will reconsider the claim 
notwithstanding the requirement that new and material 
evidence be submitted.  See 38 C.F.R. § 3.156(c) (2008).  An 
award made based all or in part on the additional service 
department records is effective on the date entitlement arose 
or the date VA received the previously decided claim, 
whichever is later.  38 C.F.R. § 3.156(c)(3).  

As noted above, the Veteran filed his initial claim for 
service connection for PTSD on March 7, 1996.  At the time, 
the Veteran had been diagnosed with PTSD.  See, e.g., 
February 1996 VA treatment record.  As the award of service 
connection was based, at least in part, on the association of 
additional service records to the Veteran's claims file, 
pursuant to 38 C.F.R. § 3.156(c)(3), the proper effective 
date is the date VA received the previously decided claim.  
Under the above circumstances, the Board finds the Veteran is 
entitled to an effective of March 7, 1996, and no earlier, 
for the grant of service connection for PTSD.  38 C.F.R. 
§ 3.400.  The Veteran, through his attorney, has indicated 
that they are specifically pursuing an effective date of 
March 1996.  See Transcript of February 2009 hearing at 36-
37; Statement from attorney dated in March 2009.


II.	Increased Initial Evaluation for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that during the pendency of this appeal, 
the regulations pertaining to rating mental disorders were 
amended, effective November 7, 1996.  Under the criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411, in effect prior to 
November 6, 1996 ("old" rating criteria), a 100 percent 
evaluation is warranted: where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
where the Veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The criteria for a 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provide three 
independent bases for assignment of a 100 percent schedular 
rating for a psychiatric disorder.  See Johnson v. Brown, 7 
Vet. App. 95, 97-99 (1994).

A 70 percent evaluation under the "old" criteria is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

A 50 percent evaluation is warranted under the "old" 
criteria when the ability t establish or maintain effective 
or favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  Id.

A 30 percent evaluation is warranted under the "old" 
criteria where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.

Finally, a 10 percent evaluation is warranted under the 
"old" criteria there manifested symptoms of PTSD are less 
than the criteria for 30 percent, but with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  Id.

Initially, the Board finds that the regulations pertaining to 
rating mental disorders in effect prior to November 7, 1996 
are more favorable to the Veteran than the regulations 
pertaining to rating mental disorders in effect from November 
7, 1996 ("new" rating criteria) because one aspect of the 
criteria for a 100 percent rating is based on the Veteran's 
unemployability rather than on specific psychiatric symptoms 
as contemplated by the new rating criteria.  In addition, 
because the old rating criteria were in effect at the 
beginning of the Veteran's claim, the Board will apply the 
"old" criteria throughout the period on appeal.

After a review of all the evidence of record, including VA 
and private treatment records, the Board finds that the 
evidence is in equipoise as to whether the Veteran's service-
connected PTSD has manifested a demonstrable inability to 
obtain or retain employment for the entire period on appeal, 
as required for a 100 percent disability rating under 
Diagnostic Code 9411.  In this regard, a February 1996 VA 
treatment record notes the Veteran then suffered from severe 
PTSD, resulting in "severe social and vocational 
impairment...[he is] unable to be around people, unable to 
handle job-stress pressure and people on job."  Further, a 
Residual Functional Capacity Assessment Form, completed by 
the Veteran's treating VA physician in March 2009, indicates 
the Veteran is "unable to hold a job due to chronicity and 
severity of [PTSD] symptoms."

Finally, the Board has weighed and considered the Veteran's 
personal hearing testimony at the February 2009 Board 
hearing, at which he testified that at most, he's been able 
to hold down a job for six years since he left Vietnam.  
Further, the Veteran testified that he has often quit a job 
almost immediately after commencing employment.  The Board 
observes that the record does not provide a clear picture of 
the Veteran's employability throughout the entire appeal 
period.  However, in light of the February 1996 VA treatment 
record, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for an initial 
evaluation of 100 percent for service-connected PTSD have 
been met for the entire appeal period.  See 38 U.S.C.A. § 
5107 (West 2002).

III.	TDIU

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.  VA's General Counsel held that a claim 
for TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  VAOPGCPREC 6-99.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  

As the Veteran has been assigned a schedular 100 percent 
evaluation effective throughout the period on appeal, the 
Veteran is not eligible for TDIU.  Hence, this portion of the 
Veteran's claim must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).


ORDER

The issue of entitlement to service connection for a skin 
disorder is dismissed.

The issue of entitlement to an evaluation in excess of 20 
percent for type II diabetes mellitus is dismissed.

Entitlement to an effective date of March 7, 1996, but no 
earlier, for the award of service connection for PTSD is 
granted.

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to TDIU is dismissed.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


